UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 7, 2013 BPZ Resources,Inc. (Exact name of registrant as specified in its charter) Texas 001-12697 33-0502730 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Offices) (281) 556-6200 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On June 7, 2013, BPZ Resources, Inc. (“the Company”) held its 2013 Annual Meeting of Shareholders. The following table presents the final voting results for the items that were presented for shareholder approval: Director VotesFor VotesWithheld Manuel Pablo Zúñiga-Pflücker 64,473,230 883,735 John J. Lendrum,III 64,093,923 1,263,042 Stephen R. Brand 63,655,412 1,701,553 Proposal No. 2 VotesFor Votes Against Abstentions Broker Non-votes Ratify the appointment of BDO USA, LLP as the Company’s independent public accountants 97,781,654 621,847 518,287 - In summary, the results of the votes were: (i)All three nominated directors were elected to serve for respective terms of 3 years; and (ii) The appointment of BDO USA, LLP as the independent auditors for 2013 was ratified. For additional information on these proposals, please see the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 11, 2013. Item 7.01.Regulation FD Disclosure. On June 7, 2013, Manolo Zúñiga, President and Chief Executive Officer, Richard Spies, Chief Operating Officer, and Richard Menniti, Chief Financial Officer, of the Company, made a presentation at the 2013 Annual Meeting of Shareholders in Houston. A copy of the presentation materials is attached as Exhibit99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Exhibit99.1 BPZ Resources, Inc. Presentationat its 2013 Annual Meeting of Shareholders in Houston , dated June 7, 2013, and furnished with this report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BPZ RESOURCES, INC. (Registrant) Dated: June 10, 2013 By: /s/ Richard S. Menniti Name: Richard S. Menniti Title: Chief Financial Officer 3 INDEX TO EXHIBITS ExhibitNo. Description Exhibit99.1 BPZ Resources, Inc. Presentationat its 2013 Annual Meeting of Shareholders in Houston , dated June 7, 2013, and furnished with this report.
